           Case 8:19-cv-02851-PWG Document 67 Filed 03/01/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                          6500 CHERRYWOOD LANE
       PAUL W. GRIMM                                                       GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                        (301) 344-0670
                                                                                  (301) 344-3910 FAX



                                          March 1, 2021

RE: Casa de Maryland et al. v. Biden et al., 19-cv-2715-PWG 1
    City of Gaithersburg et al. v. DHS et al., 19-cv-2851-PWG

                                        LETTER ORDER

Dear Parties:
        Pending is the Defendants’ consolidated motion to dismiss, ECF No. 116 (Casa) and ECF
No. 57 (Gaithersburg). The motion has been fully briefed. Casa ECF Nos. 117, 118;
Gaithersburg ECF Nos. 58, 59. Since completing briefing on the motion, a new president took
office, which appears to have implications in this case.
         On February 3, 2021, Defendant filed a Notice informing the Court of recently inaugurated
President Biden’s February 2, 2021 Executive Order (“EO”) that addressed issues pertinent to this
litigation. The EO is titled “Executive Order on Restoring Faith in Out Legal Immigration Systems
and Strengthening Integration and Inclusion Efforts for New Americans.” It is available at
https://www.whitehouse.gov/briefing-room/presidential-actions/2021/02/02/executive-order-
restoring-faith-in-our-legal-immigration-systems-and-strengthening-integration-and-inclusion-
efforts-for-new-americans/. The section of the EO most pertinent to this case reads:
        The Secretary of State, the Attorney General, the Secretary of Homeland Security,
        and the heads of other relevant agencies, as appropriate, shall review all agency
        actions related to implementation of the public charge ground of inadmissibility in
        section 212(a)(4) of the Immigration and Nationality Act (INA), 8 U.S.C.
        1182(a)(4), and the related ground of deportability in section 237(a)(5) of the INA,
        8 U.S.C. 1227(a)(5). They shall, in considering the effects and implications of
        public charge policies, consult with the heads of relevant agencies, including the
        Secretary of Agriculture, the Secretary of Health and Human Services, and the
        Secretary of Housing and Urban Development.
The listed individuals are directed to submit within 60 days from the EO’s issuance a report to the
President that identifies any proposed changes each agency will take to “reduce fear and confusion
among impacted communities.”
        After notifying me of their intent to confer with the Plaintiffs regarding the impact of this
EO on the instant litigation, the Government suggested submitting a joint status report regarding
the result of their discussion, which I approved. On February 19, 2021, the parties filed a joint


1
      President Joseph R. Biden is substituted as the defendant for former President Donald J.
Trump under Fed. R. Civ. P. 25(d). Casa ECF No. 135.
         Case 8:19-cv-02851-PWG Document 67 Filed 03/01/21 Page 2 of 2



status report, which proposed filing another status report by April 9, 2021, one week after the
deadline the EO imposed on the relevant agency heads to propose changes associated with the
public charge rule. I agree with the parties that a status report by April 9, 2021 is the appropriate
course of action. The parties are further directed to submit joint status reports every 45 days after
the first report that updates me on the status of the administration’s review of the policy and any
other issues pertinent to the resolution of this case.
        It is also apparent to me that, in light of the new administration’s EO, the interpretation of
the public charge rule that is being litigated in this case is being re-reviewed. In the interests of
judicial economy, the pending motion to dismiss, Casa ECF No. 116; Gaithersburg ECF No. 57,
is hereby denied without prejudice while the administration reviews the public charge rule. The
motion is subject to reinstatement by the Defendants after the re-review process is complete.
       Although informal, this is an Order of Court and shall be docketed accordingly.

                                                              Sincerely,

                                                                       /s/
                                                              Paul W. Grimm
                                                              United States District Judge




                                                  2
